1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                                        DISTRICT OF NEVADA

8                                                    ***

9     STATE OF NEVADA,                                     Case No. 3:18-cv-569-MMD-CBC

10                                      Plaintiff,                     ORDER
                 v.
11
      UNITED STATES; et al.,
12
                                    Defendants.
13

14   I.         SUMMARY

15              Plaintiff the State of Nevada (“Nevada”) challenges the federal government’s1 plan

16   to ship one metric ton of defense plutonium from the Savannah River Site (“SRS”) in South

17   Carolina to the Nevada National Security Site (“NNSS”). This plan is part of the

18   Government’s larger proposed action articulated in a supplemental analysis. The merits

19   of Nevada’s claims are yet to be decided; this order only addresses Nevada’s motion for

20   preliminary injunction (“PI Motion”) seeking to enjoin any shipment of plutonium from SRS

21   to NNSS until Nevada’s claims are decided on the merits. 2 (ECF No. 2.) The Court

22   concludes that Nevada has failed to make the requisite showing of a likelihood of

23        ///

                1In
                addition to the Department of Energy (“DOE”), Nevada sues the United States
24
     Secretary of Energy, Rick Perry, in his official capacity, and the National Nuclear Security
25   Administration (“NNSA”) and its administrator, Undersecretary for Nuclear Security, Lisa
     E. Gordon, in her official capacity. (ECF No. 1 at 4.) These Defendants are collectively
26   referred to as “the Government.”
                2The
                 Court has considered the Government’s response (ECF No. 27) and Nevada’s
27
     reply (ECF No. 34). The Court has also deliberated the arguments the parties presented
28   at an evidentiary hearing on the PI Motion on January 17, 2019 (“the Hearing”). (ECF No.
     45.)
1    irreparable harm in the absence of the requested preliminary injunctive relief and that the

2    balance of equities favors Nevada. The Court thus denies Nevada’s PI Motion and

3    declines to enjoin the shipment of plutonium pending a final disposition on the merits.

4    II.   RELEVANT BACKGROUND

5          This case stems from an injunction order the United States District Court for the

6    District of South Carolina issued in December 2017 (“Order”). South Carolina v. United

7    States, No.: 1:16-cv-00391-JMC, 2017 WL 7691885 (D. S.C. Dec. 20, 2017); see also

8    South Carolina v. United States, 907 F.3d 742, 766 (4th Cir. 2018) (upholding the Order).

9    The Order required the Government to remove “not less than one metric ton” of weapons-

10   grade defense plutonium or defense plutonium materials from South Carolina “for storage

11   or disposal elsewhere” by January 1, 2020. United States, 2017 WL 7691885, at *5.

12         The Device Assembly Facility (“DAF”) at NNSS, located approximately 65-90 miles

13   northwest of Las Vegas, is the only direct location that, at present, the Government has

14   proposed to receive the plutonium directly from SRS. (ECF No. 1 at 2; ECF No. 27-3 at

15   12, 16, 21–22; ECF No. 32 at 3.) After the plutonium is transferred to NNSS, it will

16   ultimately be removed and relocated to its final destination at Los Alamos National

17   Laboratory (“LANL”) in Los Alamos, New Mexico. (ECF No. 27-3 (DOE/NNSA’s

18   Supplement Analysis) at 9, 23.) The shipments of plutonium from SRS to NNSS for staging

19   (or storage) and thereafter to be received at LANL constitutes the Government’s proposed

20   action (“Proposed Action”) as presented in the DOE’s Supplemental Analysis (“SA”). 3 (Id.

21   at 9, 18; ECF No. 32 at 3.)

22         Nevada filed suit against the Government contending that the Government’s plan

23   to transport and stage the defense plutonium at NNSS will result in increased radiation

24   doses to Nevada citizens and would, in some circumstances, lead to contamination of the

25   lands and the groundwater of the state with radioactive materials. (ECF No. 1 at 6.)

26   ///

27
           3The  SA identifies the Proposed Action as the transportation of one metric ton of
28   plutonium out of South Carolina to National Nuclear Security Administration Production
     Office (“Pantex Plant”) and/or NNSS. (ECF No. 27-3 at 9, 18.)
                                                2
1    Nevada asserts that in choosing to relocate the plutonium to NNSS the Government has

2    failed to adequately comply with the National Environmental Protection Act of 1969

3    (“NEPA”), 42 U.S.C. 432 et seq., and persists in violation of implementing regulations of

4    the Council of Environmental Quality, 40 CFR § 1502.9(c)(1), and DOE’s own NEPA

5    regulations, 10 CFR § 1021.314(a), by failing to prepare a draft and final supplemental

6    environmental impact statement (“EIS”) for the Proposed Action. (Id. at 4.) Nevada

7    contends that with this failure the Government deprived it of the opportunity to formally

8    comment upon safety and environment concerns related to the Proposed Action. (ECF

9    No. 1 at 5.)

10          Nevada’s PI Motion asks this Court to enjoin the plan to ship the plutonium to

11   NNSS—i.e., preserve the status quo—until this action reaches a final disposition. (ECF

12   No. 2; ECF No. 34 at 5; ECF No. 27-3 at 18 (Proposed Action).) Nevada specifically seeks

13   to enjoin the shipment of the plutonium to NNSS until the Government satisfies the alleged

14   NEPA violations, among other remedies. (ECF No. 1 at 19.)4

15   III.   LEGAL STANDARD

16          A.      PI Motion Standard

17          “‘An injunction is a matter of equitable discretion’ and is ‘an extraordinary remedy

18   that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.’”

19   Earth Island Inst. v. Carlton, 626 F.3d 462, 469 (9th Cir. 2010) (quoting Winter v. Nat. Res.

20   Def. Council, 555 U.S. 7, 22, 32 (2008)). To qualify for a preliminary injunction, a plaintiff

21    ///
            4On  January 30, 2019, the Government submitted a Notice of New Information
22
     (“Notice”) which provided a sworn declaration asserting that shipment of one-half metric
23   ton of plutonium to Nevada under the Proposed Plan has been completed (ECF Nos. 1,
     1-1). The Notice claims that the shipment was completed prior to November 2018, the
24   month in which Nevada filed this lawsuit. The Court issued a Minute Order the same day
     directing the parties to file status reports regarding whether the Notice renders the PI
25   Motion moot. (ECF No. 57.) In its status report, the Government contends the action is
     moot and provides that no further shipments from SRS will be made to NNSS as part of
26   the Proposed Action. (ECF No, 58 at 2.) Nevada argues that the Notice does not moot the
     PI Motion. (ECF No. 59 at 3.) In light of the parties’ disagreement as to mootness and the
27   Government’s sudden revelation, the Court grants Nevada’s request that the Court rule
     on the PI Motion.
28

                                                   3
1    the best or most reasonable, decision” to be given deference. Nat’l Wildlife Fed’n v.

2    Burford, 871 F.2d 849, 855 (9th Cir. 1989) (citation omitted).

3    IV.    DISCUSSION

4           The Court finds, as the Government argues, that Nevada fails to establish the

5    second and third Winter factors—a likelihood of irreparable harm in the absence of

6    preliminary relief (see ECF No. 27 at 32–35) and the balance of equities favors the

7    Government (id. at 35–37). The Court thus declines to address Nevada’s arguments as to

8    the other Winter factors.

9           A.     Irreparable Harm

10          As a matter of course, the Court cannot presume irreparable harm; there must be

11   a satisfactory showing. Monsanto Co., 561 U.S. at 156–58 (concluding that a presumption

12   that an injunction is the proper remedy for a NEPA violation except in unusual

13   circumstances is unwarranted—“No such thumb on the scales is warranted”); Amoco

14   Prod. Co. v. Vill. Of Gambell, AK, 480 U.S. 531, 545 (1987) (overruling the Ninth Circuit’s

15   presumption of irreparable harm and concluding that the Ninth Circuit erred “in directing

16   the issuance of a preliminary injunction”). Allegations of irreparable harm must be

17   supported with actual evidence, and not merely conclusory statements or unsupported

18   allegations. See, e.g., Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674–75

19   (9th Cir. 1988) (noting the lack of such evidence and therefore concluding that “liability is

20   too remote and speculative to constitute an irreparable harm meriting preliminary

21   injunctive relief”). Moreover, a plaintiff seeking preliminary injunctive relief must “do more

22   than merely allege imminent harm sufficient to establish standing; a plaintiff must

23   demonstrate immediate threatened injury.” Id. at 674.

24          Here, Nevada argues that it would be irreparably harmed without a preliminary

25   injunction to preserve the status quo for the following reasons: (1) absent a preliminary

26   injunction, the NEPA decision-making process would be irreparably harmed because once

27   the plutonium is transported out of South Carolina to NNSS, Nevada will forever lose the

28   ability to formally comment upon the safety and environment concerns as required under

                                                   5
1    NEPA; (2) the shipments of plutonium could be completed before a decision is reached in

2    this matter, mooting the issues Nevada raises, and allowing the Government, via DOE, to

3    evade compliance with NEPA; and (3) the shipments6 could create grave harm to

4    Nevada—its lands, environment, and citizens. 7 (ECF No. 2 at 9–10, 12; ECF No. 34 at

5    17.) The first two arguments appear to overlap and create an umbrella claim of injury

6    stemming from the decision-making process whereby (1) Nevada’s concrete and

7    particularized claim of injury is that shipments to NNSS will deprive it of the opportunity to

8    comment and (2) there is a general claim of injury based on the claim that the Government

9    would evade NEPA compliance absent injunction. The Court finds that Nevada falls short

10   of establishing irreparable harm warranting an injunction.

11                 1.     Injury Relating to the NEPA Decision-Making Process

12                        a.     General Harm to the NEPA Decision-Making Process
13          The Court is unpersuaded by Nevada’s contention that the Government will likely

14   cause irreparable harm to the general NEPA decision-making process by evading NEPA

15   compliance as relating to NNSS.

16          “NEPA itself does not mandate particular results.” Robertson v. Methow Valley

17   Citizens Council, 490 U.S. 332, 350 (1989). As to compliance, “NEPA imposes only

18   procedural requirements to ‘ensur[e] that the agency, in reaching its decision, will have

19   available, and will carefully consider, detailed information concerning significant

20   environmental impacts.’” Winter, 555 U.S. at 23. In Winter, the Supreme Court recognized

21   that “[p]art of the harm NEPA attempts to prevent in requiring an EIS is that without one,

22   there may be little if any information about prospective environmental harms and potential

23   mitigating measures.” Id.

24   ///
            6Nevada  also argues cumulative impact of additional shipments of plutonium from
25
     SRS to NNSS that Nevada insists is likely to occur in 2022. (ECF No. 34 at 15–16.) The
26   Court finds its most appropriate to limit its discussion on the PI Motion to the removal
     scheduled for January 2020, which Nevada asserts is the emergency here.
27
            7Nevada’s   arguments seem circular in various ways—for example, many of its
28   arguments going to the merits of the PI Motion, particularly at the Hearing, intersect with
     considerations of irreparable harm.
                                                6
1           However, the SA evidences that this is not a case where there is little or no

2    information about prospective environmental harms. Here as in Winter, the Government

3    “is not conducting a new type of activity with completely unknown effects on the

4    environment.” Id. The government is seeking to transport and stage plutonium as it has

5    done for decades. Given these considerations, it is unlikely that a failure to conduct a

6    supplemental EIS as to the shipment to and staging at NNSS will cause irreparable harm

7    to the general NEPA decision-making process absent this Court issuing an injunction here.

8                          b.     Deprivation of Opportunity to Comment
9           Nevada insists that losing the opportunity to comment due to the Government’s

10   alleged circumvention of the NEPA decision-making process constitutes irreparable harm.

11   (ECF No. 2 at 9–10; ECF No. 34 at 17.) The Government counters that opportunity to

12   comment is merely procedural harm and therefore cannot support a finding of irreparable

13   harm. (ECF No. 27 at 33.) The Court agrees with the Government.

14          Even accepting Nevada’s claim of “procedural harm” to Nevada, 8 such harm,

15   standing alone, is not imminent threatened harm to satisfy the likelihood of irreparable

16   harm prong. Amoco requires that the Court’s irreparable harm analysis focus on whether

17   the threat of environmental injury is sufficiently likely under the traditional four factor test,

18   not merely on the existence of a procedural violation or injury. See Amoco, 480 U.S. at

19   544–46. In Amoco, the Supreme Court overruled the Ninth Circuit’s presumption of

20   irreparable harm. Id. at 545–46. There, the Supreme Court concluded that “if

21   [environmental injury] is sufficiently likely . . . the balance of harms will usually favor the

22   issuance of an injunction to protect the environment,” but the Court found that the claimed

23   environmental injury in the case “was not at all probable.” Id. at 545.

24   ///
25   ///
            8See,   e.g., Lujan v. Def. of Wildlife, 504 U.S. 555, 572 & n.7 (1992) (indicating that
26
     a failure to undertake an EIS when required to do so constitutes procedural injury to those
27   affected by the environmental impacts of the Government’s project, but only noting that
     such failure “could impair a separate concrete interest of [the plaintiffs]”) (emphasis
28   added).

                                                    7
1           The decisions Nevada cites to support its contention that procedural harm is

2    sufficient to demonstrate irreparable harm are either unpersuasive or not directly on point.

3    Nevada relies on Sierra Club v. Marsh, 872 F.2d 497, 500–01 (1st Cir. 1989); Ctr. For

4    Food Safety v. Vilsack, 753 F. Supp. 2d 1051, 1056–57 (N.D. Cal. 2010) (applying Marsh),

5    and Strawberry Canyon v. Dep’t of Energy, 613 F. Supp. 2d 1177, 1189–90 (N.D. Cal.

6    2009). (ECF No. 2 at 9–10; ECF No. 34 at 17.) The Court discusses Marsh and Strawberry

7    Canyon in turn.

8           Nevada’s reliance on Marsh, a case from the First Circuit, for the direct conclusion

9    that the procedural harm in not being afforded the opportunity to comment amounts to

10   irreparable harm is misguided. In Marsh, the First Circuit concluded that the harm posed

11   was more than merely procedural, but rather is “the added risk to the environment that

12   takes place when the governmental decision makers make up their minds having before

13   them an analysis (with prior public comment) of the likely effects of their decision upon the

14   environment.” Marsh, 872 F. 2d at 500. The Marsh court, however, did not find irreparable

15   harm. The court simply remanded to the district court to decide on the potential irreparable

16   nature of the harm to the environment, including the harm from the NEPA decision making

17   process violation. Id. at 504–506.

18          Even Marsh’s conclusion of procedural harm may not extend to this matter, as

19   Marsh is factually distinguishable. The First Circuit has particularly noted that in Marsh the

20   plaintiffs moved for injunction in the earliest stages of the development of the project at

21   issue, “when NEPA injunctions could implement the statutory purpose in the sense that

22   ‘bureaucratic decision makers . . . are less likely to tear down a nearly completed project

23   than a barely started project.’” Conservation Law Found., Inc. v. Busey, 79 F. 3d 1250,

24   1272 (1st Cir. 1996) (explaining and distinguishing Marsh). In contrast here, it is

25   undisputed that the Government has been transporting and staging plutonium for decades

26   across the country and Nevada, with prior EISs addressing the matter. Notably, Nevada

27   provides no authority that would support a conclusion that it must be provided an

28   opportunity to comment absent the Government drafting a supplemental EIS. But, even if

                                                   8
1    other harms. But this claim of other harms must be examined in the context of the

2    Proposed Action and the status quo.

3           The SA relied on numerous prior EISs, 10 and the Government provides argument

4    primarily based on the following: The Final Complex Transformation Supplemental

5    Programmatic Environmental Impact Statement (SPEIS) drafted in 2008 (“Final Complex

6    Transformation SPEIS”); The Final Surplus Plutonium Disposition Supplemental

7    Environmental Impact Statement (SEIS) drafted in 2015 (“Final Surplus Plutonium

8    Disposition SEIS”); and The Final Site-Wide Environmental Impact Statement for the

9    Continued Operation of        the Department of Energy/National Nuclear Security

10   Administration Nevada National Security Site and Off-Site Locations in the State of

11   Nevada drafted in 2013 (“NNSS SWEIS”). (See ECF No. 27 at 26–27; ECF No. 27-3 at

12   14–16.) The Government also relied on the Final Environmental Statement on the

13   Transportation of Radioactive Material by Air and Other Modes drafted in 1977. (See ECF

14   No. 27-3 at 28, 39, 43.)

15          The SA provides that the plutonium would be “transported from SRS to the [DAF]

16   in DOT-certified shipping containers, or equivalent[,]” 11 and “placed into a vault for

17   staging.” (ECF No. 27-3 at 21–22 (SA at 13–14 (Figures 2-2 and Figure 2-3)).) The

18   plutonium would be staged in the same containers used in transport “until transport to

19   LANL for pit production.” (Id.) The SA showed an example of the customary “DOE-STD-

20   303 container used to store plutonium-bearing materials” that would be used for the

21   plutonium materials here. (Id. at 22 (Figure 2-3).) At the Hearing it was undisputed that the

22
            10TheEISs and other relevant documents the Government relied on in preparing
23
     the SA are noted at pages 14 through 16 of the SA. (ECF No. 27-3 at 14–16.)
24
            11At the Hearing, Nevada took issue with the “or equivalent” statement in the SA,
25   using that statement to contend, without evidence, that the Government could potentially
     ship the plutonium in containers less safe than the standard containers. (TR at 149, 164.)
26   However, the word “equivalent” would tend to suggest than any alternative container
     would be as safe as the DOT-certified shipping containers. Furthermore, the
27   Government’s only witness, William Harris Walker—Director of the Office of
     Intergovernmental Affairs at NNSA, indicated that the Government has no intention to use
28   anything other than the customary shipment containers. (ECF No. 27-1 at 2; TR at 148.)

                                                  10
1    customary container is a double sealed Type-B container that complies with all relevant

2    regulations. (Hearing Transcript, ECF No. 55 (“TR”) at 16, 17, 46–47, 118–19, 141.) It was

3    also undisputed that the Government has repeatedly informed Nevada that the

4    transportation of the plutonium would be carried out by the Office of Secure Transportation

5    (“OST”) that traditionally conducts the transport of plutonium for DOE. (see, e.g., id. at 17.)

6    The SA provides the same. (ECF No. 27-3 at 19 (“The DOE/NNSA Office of Secure

7    Transportation would transport the one metric ton of plutonium between the DOE sites.”).)

8           Furthermore, the SA notes that the “proposed action does not involve new

9    construction or ground disturbing activities” and the proposed activities “would occur in

10   existing facilities where the potential impacts have been analyzed and bounded in various

11   NEPA documents.” (ECF No. 27-3 at 19 (referencing the various EISs which are available

12   at pages 14 through 15)); see also id. at 28 (“[I]mpacts from transportation on all resource

13   areas are also evaluated. Intentionally destructive acts were analyzed in the following

14   NEPA documents: Final Environmental Statement on the Transportation of Radioactive

15   Material by Air and Other Modes12 . . ., the Final Complex Transformation SPEIS . . ., the

16   LANL SWEIS . . ., the NNSS SWEIS . . ., and the Final Surplus Plutonium Disposition

17   SEIS . . . Intentionally destructive acts are discussed on Section 3, Facility Accidents and

18   Intentionally Destructive Acts.”); id. at 29–30 (discussing utility consumption related to

19   temperature control of staging and repacking at NNSS based on the 2013 NNSS SWEIS);

20   ///
21
            12In  its reply, Nevada contends that this document is irrelevant in part because it is
22   not a DOE EIS, having been prepared by the U.S. Nuclear Regulatory Commission and
     not listed in the SA as an EIS reviewed and relied upon. (ECF No. 34 at 12 n.1.) Nevada
23   also contends that the 2013 NNSS SWEIS is too old to be relied on in the SA for the
     Proposed Action here because DOE’s own regulation, 10 CFR § 1021.330(d), requires
24   DOE to evaluate site-wide NEPA documents at least every five years. (Id. at 12–13.) As
     to the age of the documents, the Court is unpersuaded that the age of the documents
25   makes them inadequate absent otherwise meaningful change. Further, the fact that the
     U.S. Nuclear Regulatory Commission prepared a document regarding nuclear materials,
26   as opposed to the DOE itself, doesn’t clearly undermine the efficacy of the document
     where, as here, nuclear material is the topic of concern. Moreover, while the Final
27   Environmental Statement on the Transportation of Radioactive Material by Air and Other
     Modes was not listed under the list of documents the SA notes it considered (see ECF No.
28   27-3 at 14–16), it was nonetheless referenced throughout the SA (see id. at 28, 39, 43).

                                                   11
1    id. at 31–32 (noise impact from transportation to NNSS and summary); id. at 32–34

2    (nonradiological air emissions); id. at 35 (considering radiological impacts to public and

3    worker health and concluding that “[p]otential radiological impacts represent a minimal

4    increase from existing analyses in the NNSS SWEIS . . . and the Final Plutonium Surplus

5    SEIS”).

6          Nevada nonetheless argues the prior EISs are inadequate for evaluating the risks

7    to Nevada. (ECF No. 34 at 12–13.) At the Hearing it became apparent that this argument

8    largely rests on Nevada’s contention that the prior EISs do not take certain factors into

9    account—particularly the form of plutonium to be shipped to NNSS, the quantity to be

10   shipped in the proposed timeframe—by January 1, 2020, increased population density,

11   construction irregularities, and the duration of storage at NNSS. (See, e.g., TR at 16–17,

12   66–67, 84, 119–21, 166–67.)

13         Through expert testimony presented at the Hearing Nevada attempted to bolster its

14   claim that the Government needed to perform a supplemental EIS to better assess the

15   current risks to Nevada based on arguments going to these factors. Nevada’s experts

16   testified that the plutonium proposed to be transported to NNSS appears to be of an

17   atypical form 13 that has not previously been transported to NNSS and staged at DAF. (Id.

18   at 66–67, 69–70, 100–01, 173.) The experts posited that the combination of the form of

19   plutonium and the quantity to be shipped, in the limited time-period for shipment to NNSS,

20   may be disastrous considering increased population density along the likely route of

21   transport and the irregularities of construction in and near the Las Vegas metropolitan

22   area. (Id. at 166–67.) Nevada’s experts further testified that the DOT-containers for

23   shipment typically only have a life span of 10 years, making it rather dangerous that

24   storage at NNSS, as Nevada argues, would be indefinite. (Id. at 84, 119–121, 166–67;

25   see also ECF No. 1 at 2 (Nevada contending that storage would be for an indefinite

26
           13The  Government’s response represented that the plutonium would be in the form
27
     of “pits” (ECF No. 27 at 9, 20–21), however, the Government filed an erratum to correct
28   its response and to clarify that the plutonium “is not in pit form.” (ECF No. 41 at 2.)

                                                12
1    period); ECF No. 27-3 at 19 (noting the “duration of staging at . . . NNSS is currently

2    undefined, but will likely take place for a period of years”).)

3           Nevada’s claims of other harms, including environmental injury, are too speculative

4    to rise to the level of the required likelihood of irreparable harm. Nevada seeks to maintain

5    the status quo—meaning keep things as they are in relation to NNSS. However, in general

6    the status quo at NNSS, as elucidated by testimony at the Hearing, historically includes

7    the use of plutonium in testing operations and nuclear materials transferred to NNSS. 14

8    (TR at 44, 49, 64, 101.) Thus, it is highly hypothetical that shipments of additional

9    plutonium to NNSS and staging there would lead to imminent and immediate harm. In

10   other words, the any potential harm is speculative given the nature of the existing activities

11   at NNSS where the Government has shipped, stored and used plutonium.

12          Further, the Government repeatedly noted at the Hearing that the form of plutonium

13   and the route of shipment are classified information. 15 (TR at 20–22, 49–50, 69.) While

14   these statements alone do not suffice to negate Nevada’s concerns, they do illustrate the

15   speculative nature of the harm. If the form of plutonium and the routes are not known or

16   disclosed, any claim that the plutonium would be shipped in a form that poses more

17   imminent harm than the type that has been previously shipped to NNSS or that the routes

18   would go through more dense areas or areas with construction projects is notional.

19   Moreover, as the Government points out, it has safely shipped larger quantities of

20   plutonium throughout the country and that DOE and NNSA necessarily had to have

21   ///
22          14Nevada     additionally argues that the Government’s decision not to do a
23   supplemental EIS left it unable to assess potential risks considering the noted factors and
     left it inadequately prepared to address emergencies that could stem from accidents in the
24   transport and staging of the plutonium. The Government responds that any claims
     regarding the inadequacy of the prior EISs are unjustified and Nevada had the opportunity
25   to comment on those EISs at the time they were drafted but failed to do so. The
     Government also argues that it previously informed Nevada that the plutonium will leave
26   NNSS for LANL between 2026 and 2027.
            15This statement takes on new meaning in light of the Government’s representation
27
     that the shipment was completed before initiation of this action. (ECF No. 56.)
28

                                                   13
1    requisite likelihood of irreparable harm to merit the exceptional relief of a preliminary

2    injunction to enjoin the shipment of plutonium to NNSS.

3           B.       Balancing of the Equities

4           While the Court need not consider the additional Winter factors having found that

5    Nevada fails to establish the necessary requirement of likely irreparable harm, the Court

6    notes that the balancing of the equities favors the Government.

7           “To determine which way the balance of the hardships tips, a court must identify

8    the possible harm caused by the preliminary injunction against the possibility of the harm

9    caused by not issuing it.” Univ. of Haw. Prof’l Assembly v. Cayetano, 183 F.3d 1096, 1108

10   (9th Cir. 1999). The Court must then weigh “the hardships of each party against one

11   another.” Id.

12          Nevada argues that the balance of equities favor granting an injunction for multiple

13   reasons: (1) the Order specified no particular location, (2) DOE has sufficient time to

14   consider intermediate destinations and comply with the January 1, 2020 removal deadline,

15   and (3) the Order is also conditioned on DOE complying with NEPA. (ECF No. 2 at 10–

16   11.) These reasons do not tip the equities regarding injunction in Nevada’s favor however.

17          While the Order specified no particular location, the Government has chosen to

18   remove the plutonium to NNSS for an interim period and many of the arguments Nevada

19   raises—e.g., related to population density, form of plutonium, the quantity of plutonium in

20   the limited time-period—could conceivably be raised by intermediate destinations. Further,

21   it is debatable that DOE has sufficient time to consider intermediate locations, without

22   protestation from representatives from those locations, and still comply with the January

23   1, 2020 removal deadline. Moreover, the balance of equities analysis specifically focuses

24   on the possible harm that would result from not issuing an injunction, thus the Court’s

25   finding that any harm posed to Nevada is speculative tips the balance firmly in the

26   Government’s favor.

27          The Government would be harmed by further delay in complying with the Order as

28   is. Any failure to comply with the Order would result in the Government violating both the

                                                 15
1    Order and Congress’s statutory requirement whereby removal from SRS appears to be

2    an extension of the achievement of certain production objectives pursuant to 50 U.S.C. §

3    2566. United States, 2017 WL 7691885, at *3 (citing 50 U.S.C. § 2566(b)(6) ((“Upon

4    making a determination ... [that there is a substantial and material risk that the MOX

5    production objective will not be achieved by 2012] or [that the MOX production objective

6    has not been achieved after January 1, 2014], the Secretary shall submit to Congress a

7    report on the options for removing from the State of South Carolina an amount of defense

8    plutonium or defense plutonium materials equal to the amount of defense plutonium or

9    defense plutonium materials transferred to the State of South Carolina after April 15,

10   2002.”).

11          The Court therefore concludes that the hardships posed to the Government in not

12   complying with the Order outweighs the hardships to Nevada based on likely speculative

13   harms. The Court therefore denies Nevada’s request for injunction.

14   V.     CONCLUSION

15          The Court notes that the parties made several arguments and cited to several cases

16   not discussed above. The Court has reviewed these arguments and cases and determines

17   that they do not warrant discussion as they do not affect the outcome of the motion before

18   the Court.

19          Nevada cannot demonstrate the likelihood of irreparable harm in the absence of

20   preliminary injunctive relief or that the balance of hardships tips in its favor. It is therefore

21   ordered that Nevada’s motion for preliminary injunction (ECF No. 2) is denied.

22          DATED THIS 30th day of January 2019.

23

24                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
25

26

27

28

                                                    16
